Per Curiam,
We have fully considered this case with special reference to the several specifications relied on by the appellant and are satisfied that there is no error in the decree or in the legal conclusions upon which it is based. All that can be profitably said on the questions involved will be found in the clear and convincing opinion of the learned judge of the orphans’ court. For reasons therein given the decree should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by the appellant.